
	

114 HR 2242 IH: World Press Freedom Protection Act of 2015
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2242
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2015
			Mr. Smith of New Jersey (for himself, Mr. Blumenauer, and Mr. Pitts) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the internationally recognized right of free expression, ensure the free flow of
			 information, and protect journalists and media personnel globally.
	
	
 1.Short titleThis Act may be cited as the World Press Freedom Protection Act of 2015. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Foreign personThe term foreign person means an individual who is neither a citizen or national of the United States. 3.Authorization of imposition of sanctions for restrictions on the right to the freedom of expression and restrictions on journalists (a)In generalThe President may impose the sanctions described in subsection (b) with respect to a foreign person if the President determines, based on credible information, that the foreign person—
 (1)is responsible for severe restrictions on the freedom of expression or freedom of the press, including the arrest, harassment, torture, mistreatment, threats, fines, or the pervasive surveillance of journalists, blockage or censorship of the Internet that hinders the free flow of information from journalists, or other serious violations of the international right to the freedom of expression; or
 (2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1) .
 (b)Inadmissibility to United StatesThe sanctions described in this subsection are the following: (1)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or
 (2)if the foreign person has been issued a visa or other documentation to be used to enter the United States, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.
 (c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (b), the President shall consider— (1)information provided by the chairperson and ranking member of each of the appropriate congressional committees; and
 (2)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights.
 (d)Waiver for national security interestsThe President may waive the application of subsection (b) with respect to a foreign person if the President determines that such a waiver is in the national security interests of the United States.
 (e)Exception To Comply With United Nations Headquarters AgreementSubsection (b) shall not apply to a foreign person if admitting the foreign person into the United States is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, and other applicable international obligations of the United States.
 (f)Termination of sanctionsThe President may terminate the application of sanctions under subsection (b) with respect to a foreign person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—
 (1)credible information exists that the foreign person did not engage in the activity for which sanctions were imposed;
 (2)the foreign person has been prosecuted appropriately for the activity for which sanctions were imposed; or
 (3)the foreign person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future.
 (g)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
			4.Reports by President to Congress
 (a)In generalThe President shall submit to the appropriate congressional committees an annual report that includes—
 (1)a list of each foreign person with respect to which the President imposed sanctions pursuant to section 3 during the year preceding the submission of the report;
 (2)the number of foreign persons with respect to which the President terminated sanctions under section 3 during that year;
 (3)the dates on which such sanctions were imposed or terminated, as the case may be; (4)the reasons for imposing or terminating such sanctions; and
 (5)a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by section 3.
				(b)Dates for submission
 (1)Initial reportThe President shall submit the initial report required by this subsection not later than 180 days after the date of the enactment of this Act.
				(2)Subsequent reports
 (A)In generalThe President shall submit each subsequent report required by this subsection on December 10, or the first day thereafter on which both Houses of Congress are in session, of—
 (i)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of such calendar year; and
 (ii)each subsequent calendar year. (B)Congressional statementCongress notes that December 10 of each calendar year has been recognized in the United States and internationally since 1950 as Human Rights Day and thus the importance of December 10 of each calendar year as the date of submission of the subsequent reports required by this subsection.
 (c)FormThe report required by subsection (a) shall be submitted unclassified form, but may contain a classified annex if necessary.
			(d)Public availability
 (1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register.
 (2)Nonapplicability of confidentiality requirement with respect to visa recordsIf the President decides to publish the names of individuals sanctioned in a report required under this section, the President may do so without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
				5.Limiting visas to executives of state-owned news and media organizations operating in the United
			 States
 (a)Policy StatementGiven the critical importance of the press freedoms and the free flow of cross-border information for diplomatic, political, and financial relations globally, and for purposes of investors, businesses, and politicians making informed decisions, it should be the policy of the United States Government to respond strongly and persuasively to the growing number of restrictions, threats, detentions, harassment, arrests, pervasive surveillance, killings, and delays or denials of visas faced by foreign journalists and their domestic employees, especially the blockage and censorship of the websites of news corporations.
 (b)Limitation on I–VisasSection 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)) is amended by inserting subject to section 214(s), before upon a basis.
 (c)Restrictions on Visas to Executives of State-Owned MediaSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)Restrictions on Visas to Executives of State-Owned Media
 (1)In generalIn the case of an alien who is an executive of a state-owned media organization of a foreign state and is applying for a visa under section 101(a)(15)(I) during a fiscal year, the visa shall be refused if any United States journalist or news organization personnel were expelled, had visas denied, or faced intimidation or violence or other restrictions in the course of working in the foreign state during the previous fiscal year.
 (2)DefinitionFor purposes of this subsection, the term executive of a state-owned media organization of a foreign state means a representative, operating in a managerial or executive capacity of a media organization that is majority owned, operated, or controlled by a foreign government operating in the United States..
			(d)Transition rule
 (1)In generalThe President may order the immediate revocation, delay, or refusal of visas under section 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)) issued to, or sought by, executives of a state-owned media organization of a foreign state before the date of the enactment of this Act in proportion to the expulsions, visa delays or denials, and intimidation experienced by United States journalists or news organization personnel in the course of working in the foreign state during the fiscal year preceding the fiscal year in which this Act is enacted.
 (2)DefinitionFor purposes of paragraph (1), the term executive of a state-owned media organization of a foreign state means a representative, operating in a managerial or executive capacity of a media organization that is majority owned, operated, or controlled by a foreign government operating in the United States.
				6.Inclusion of additional information relating to restrictions faced by journalists worldwide in the
			 annual country reports on human rights practices
 The Foreign Assistance Act of 1961 is amended— (1)in section 116(d)(12) (22 U.S.C. 2151n(d)(12))—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)for each country—
 (i)a detailed description of the restrictions imposed against journalists and their domestic personnel, including a description of surveillance, harassment, detentions, death threats or physical attacks, censorship, including on the Internet, denials or delays of visas or travel documents, direct sources of pressure or intimidation, or any other restrictions that limit the ability to report information freely or restricts the free flow of information whether by governments, military, intelligence or police forces or criminal groups, armed extremists, or rebel groups; and
 (ii)a brief assessment of the country’s practices with respect to foreign journalists and their domestic personnel by describing the country’s practices as very restrictive, restrictive, partially restrictive, or mostly free; and; and
 (2)in the first subsection (i) of section 502B (22 U.S.C. 2304)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (4)for each country— (5) (A)a detailed description of the restrictions imposed against journalists and their domestic personnel, including a description of surveillance, harassment, detentions, death threats or physical attacks, censorship, including on the Internet, denials or delays of visas or travel documents, direct sources of pressure or intimidation, or any other restrictions that limit the ability to report information freely or restricts the free flow of information whether by governments, military, intelligence or police forces or criminal groups, armed extremists, or rebel groups; and
 (B)a brief assessment of the country’s practices with respect to foreign journalists and their domestic personnel by describing the country’s practices as very restrictive, restrictive, partially restrictive, or mostly free..
				7.Restrictions on the freedom of expression and censorship of the Internet treated as a restriction
			 on trade
 (a)FindingCongress finds that restrictions on the activities of United States journalists and media personnel and the censorship and blockage of websites and the cross-border flow of information damages the competitiveness of United States corporations and limits access to information critical for investors, consumers, and others making market and financial decisions and should be considered a restriction of trade and an unfair competitive advantage benefitting foreign government-controlled news organizations and other news and media corporations.
 (b)Statement of policyCongress declares the following: (1)The United States Government should seek as part of international treaty negotiations and in negotiations and bilateral discussions with China, Vietnam, Saudi Arabia, and other countries rated Not Free by Freedom House’s annual Freedom of the Press survey, conditions for a free and unfettered operation of websites, an end to visas restrictions for journalists, an end to harassment, intimidation, and surveillance of foreign journalists and an end to the abuse of state secrets laws, including China’s restrictions on the sharing of information between Chinese and foreign journalists.
 (2)In addition, the United States Government should seek to link expansion of the free flow of information with ongoing and future trade agreements, and other bilateral agreements and communiques, by seeking language eliminating any and all limitations on market access for news agency services and eliminate any restrictions on cross-border data flows involving journalists and the media, including in the Trans-Pacific Partnership, Bilateral Investment Treaties, or any other trade negotiations planned or in progress and seek stipulations guaranteeing fair treatment of United States and other foreign journalists and their publications, consistent with the treatment received by foreign journalists operating in the United States and free and unfettered operation of websites in China and other countries where they are blocked or censored.
 (c)Sense of CongressIn order to promote freedom of the press and recognize the importance of that internationally recognized right to economic freedom and economic security, it is the sense of Congress that—
 (1)restrictions on journalists and media websites and the censorship of the Internet are significant foreign trade barriers;
 (2)the United States Trade Representative should include a list of United States websites blocked in foreign countries in reporting on trade barriers in its annual report on foreign trade barriers; and
 (3)the United States Government should pursue, at the World Trade Organization (WTO) , disputes to end blockage of United States websites by foreign governments, which would include requirements for other members of the WTO to regularly publish a list of any banned or censored websites and provide website owners an opportunity to appeal.
				
